Exhibit 10.12

FIRST AMENDMENT TO

DEFERRED COMPENSATION AGREEMENT

First Amendment, dated as of September 23, 2008 (the “Amendment”), to the
Deferred Compensation Agreement, dated as of February 27, 1979 (as amended, the
“Deferred Compensation Agreement”), by and among The LaPorte Savings Bank (the
“Bank”) and Lee A. Brady (the “Employee”). Capitalized terms which are not
defined herein shall have the same meaning as set forth in the Deferred
Compensation Agreement.

W I T N E S S E T H:

WHEREAS, the parties desire to amend the Deferred Compensation Agreement to
comply with the final regulations issued in April 2007 by the Internal Revenue
Service under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”);

NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth and such other consideration the sufficiency of which is hereby
acknowledged, the Bank and the Employee hereby agree as follows:

Section 1. New Section 1(a) of the Deferred Compensation Agreement. A new
Section 1(a) is hereby added to read in its entirety as follows:

“(a) Specified Employee means an employee who at the time of Retirement is a key
employee of the Bank, if any stock of LaPorte Bancorp, Inc. is publicly traded
on an established securities market or otherwise. For purposes of this Deferred
Compensation Agreement, the Employee is a key employee if the Employee meets the
requirements of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance with the regulations thereunder and disregarding section 416(i)(5))
at any time during the 12-month period ending on December 31 (the
“identification period”). If the Employee is a key employee during an
identification period, the Employee is treated as a key employee for purposes of
this Deferred Compensation Agreement during the twelve (12) month period that
begins on the first day of April following the close of the identification
period.”

Section 2. New Section 1(b) of the Deferred Compensation Agreement. A new
Section 1(b) is hereby added to read in its entirety as follows:

“(b) Retirement means termination of the Employee’s employment with the Bank for
any reason other than death. Whether a Retirement has occurred is determined
based on whether the facts and circumstances indicate that the Bank and the
Employee reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Employee would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period (or the
full period of services to the Bank if the Employee has been providing services
to the Bank less than thirty-six (36) months).”



--------------------------------------------------------------------------------

Section 3. New Section 1(c) of the Deferred Compensation Agreement. A new
Section 1(c) is hereby added to read in its entirety as follows:

“(c) Restriction on Timing of Distributions. Notwithstanding any provision of
this Amendment to the contrary, if the Employee is considered a Specified
Employee, the provisions of this Section 1(c) shall govern all distributions
hereunder. If benefit distributions which would otherwise be made to the
Employee due to a Retirement are limited because the Employee is a Specified
Employee, then such distributions shall not be made during the first six
(6) months following Retirement. Rather, any distribution which would otherwise
be paid to the Employee during such period shall be accumulated and paid to the
Employee in a lump sum on the first day of the seventh month following the
Retirement. All subsequent distributions shall be paid in the manner specified.”

Section 4. New Section 1(d) of the Deferred Compensation Agreement. A new
Section 1(d) is hereby added to read in its entirety as follows:

“(d) Distributions Upon Income Inclusion Under Section 409A of the Code. If,
pursuant to Code Section 409A, the Federal Insurance Contributions Act or other
state, local or foreign tax, the Employee becomes subject to tax on the amounts
deferred hereunder, then the Company may make a limited distribution to the
Employee in accordance with the provisions of Treasury Regulations
Section 1.409A-3(j)(4)(vi), (vii) and (xi). Any such distribution will decrease
the Employee’s benefit hereunder.”

Section 5. Effectiveness. This Amendment shall be deemed effective as of
January 1, 2005, as if executed on such date. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Deferred Compensation Agreement, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect and shall be otherwise unaffected.

Section 6. Governing Law. This Amendment and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
State of Indiana.

Section 7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall for all purposes be deemed an original, and
all of which together shall constitute but one and the same instrument.

Section 8. Compliance with Section 409A. This Deferred Compensation Agreement
shall be interpreted and administered consistent with Section 409A of the Code.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank and the Employee have duly executed this Amendment
as of the day and year first written above.

 

EMPLOYEE     THE LAPORTE SAVINGS BANK

/s/ Lee A. Brady

   

By: /s/ Debra Varnak

Lee Brady    

Title Senior V.P. Human Resources